United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE, TINKER )
AIR FORCE BASE, OK, Employer
)
__________________________________________ )
J.R., Appellant

Appearances:
Chris Kannady, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1904
Issued: April 25, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 21, 2015 appellant, through counsel, filed a timely appeal of a June 8,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish wage-loss
compensation from May 6 to August 18, 2014 causally related to his accepted March 25, 2014
employment injury.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant has submitted new evidence in the form of an August 15, 2015 medical report
with his appeal to the Board. However, the Board may only review evidence that was in the record at the time
OWCP issued its final decision. See 20 C.F.R. §§ 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23,
2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005);
Rosemary A. Kayes, 54 ECAB 373 (2003).

On appeal counsel argues that the medical evidence of record establishes appellant’s
entitlement to wage-loss compensation for the period claimed.
FACTUAL HISTORY
On April 30, 2014 appellant, then a 32-year-old aircraft electrician, filed a traumatic
injury claim (Form CA-1) alleging that on March 25, 2014 he injured his left shoulder while
moving parts from the floor to a table. OWCP accepted the claim for left shoulder and upper
arm sprain and left brachial plexus lesions. Subsequently, on January 16, 2015 it expanded
acceptance of the claim to include left shoulder traumatic arthropathy.
In an April 8, 2014 report, Dr. John W. Ellis, a treating Board-certified family medical
practitioner, noted that appellant sustained a left shoulder employment injury on March 25, 2014
as the result of lifting and carrying a crate. Diagnoses included left shoulder strain with internal
derangement and left brachial plexus impingement. A physical examination of the left shoulder
revealed tenderness, weakness on movement, decreased range of motion, mild tingling of the left
arm on gentle pressure of the left trapezius, and inability to bring his left hand above shoulder
height. Dr. Ellis opined that the employment injury caused the diagnosed conditions due to the
lifting of the crate while twisting and extension of the left arm which caused a tearing of the left
shoulder internal structures. He reported that appellant was capable of working light duty with
left arm restrictions of no overhead work and no lifting more than five pounds.
A June 11, 2014 work status form completed by Dr. Ellis noted that appellant was unable
to work for the period May 1 to 15, 2014 and was released to return to work on May 16, 2014.
On October 17, 2014 OWCP received an August 27, 2014 letter from the employing
establishment controverting appellant’s claim for wage-loss compensation for the period
claimed. It noted that appellant had requested sick leave under the Family Medical Leave Act
(FMLA) for anxiety during the period May 5 to July 9, 2014.
In a September 29, 2014 report, Dr. Ellis reviewed a magnetic resonance imaging (MRI)
scan which revealed left shoulder acromioclavicular capsular tear and bone contusion/arthritis.
Appellant filed claims for wage-loss compensation (Form CA-7) for the period July 29 to
August 18, 2014. He checked a box marked “no” as to whether the leave requested for the
period in question was intermittent.
On October 15, 2014 the employing establishment again controverted appellant’s claim
for wage-loss compensation for the periods March 25 to July 28, July 29 to August 7, and
August 8 to 18, 2014 as he had previously requested and been approved for sick leave under the
FMLA for his anxiety condition.
In an October 17, 2014 letter, the employing establishment again controverted appellant’s
wage-loss claim for the period July 29 to August 7, 2014 and clarified it was because he had
been suspended from work during this period. Attachments to the letter included a copy of a

2

master time history noting that appellant had been suspended for the period July 29 to August 7,
2014 and a July 29, 2014 notification of personnel action noting that he had been suspended for
leaving the job without permission and failing to request leave pursuant to established
procedures.
Dr. Ellis, in a September 29, 2014 report, provided a history of the employment injury,
confirmation of medical records reviewed, and his opinion as to causation. Diagnoses included
left shoulder sprain and acromioclavicular capsular tear and bone contusion/arthritis. Dr. Ellis
explained that as a result of appellant’s employment injury he had intermittent periods of
disability, as detailed in an attached list. The dates of disability listed on an August 28, 2014
note included March 27, 28, April 1, 7 to 9, 14, 15, 21, 23, May 1 to July 9, July 11, 17, 21 to 31,
August 1, 4 to 8, 13 to 15, and 18, 2014. Dr. Ellis wrote “All these off workdays were ALL due
to his work[-]related injury.” (Emphasis in the original.)
By letter dated October 27, 2014, OWCP informed appellant that the evidence of record
was insufficient to support his claim for wage-loss compensation. Appellant was advised as to
the medical and factual evidence required and was afforded 30 days to provide this information.
On October 29, 2014 OWCP received a March 12, 2014 Certification of Health Care
Provider for Employee’s Serious Medical Condition under the FMLA from Dr. Amitkumar
Patel, Board-certified in family medicine, requesting leave for appellant to receive treatment for
his panic disorder. He indicated that the treatment required appellant to work part time or on a
reduced schedule over a three-month period with follow-up visits. Dr. Patel indicated that the
episodic flare-ups would prevent appellant from performing his employment duties and that it
was necessary for him to be excused from work during the flare-ups of his panic disorder.
On October 31, 2014 OWCP received an August 7, 2014 report by Dr. Tom W. Ewing,
an examining osteopathic Board-certified orthopedic surgeon. Dr. Ewing diagnosed mild
impingement syndrome and acromioclavicular arthrosis with capsular tear based on review of an
MRI scan and physical examination. He reported that the injury occurred as the result of lifting a
box and moving “in a particular way.” A physical examination revealed difficulty with left arm
range of motion and abduction. A review of an x-ray interpretation showed acromioclavicular
arthrosis with some spurring. Dr. Ewing noted that appellant was currently working with a fivepound weight restriction and no overhead lifting with his left arm. He recommended physical
therapy three times a week for the next four weeks.
By letter dated October 27, 2014, OWCP informed appellant that the evidence of record
was insufficient to support his claim for wage-loss compensation for the periods July 29 to
August 18, 2014. Appellant was advised as to the medical evidence required and was afforded
30 days to provide this information.
In response to OWCP’s letter, appellant submitted a September 29, 2014 report and two
letters from Dr. Ellis detailing disability dates after August 20, 2014. On November 20 and 24,

3

2014 appellant filed CA-7 forms claiming wage-loss compensation for the periods May 6 to
July 28 and August 25 to October 13, 2014.3
In a November 28, 2014 letter, OWCP again advised appellant that the evidence of record
was insufficient to support his claim for wage-loss compensation and advised as to the medical
and factual evidence required to support his claim. He was again given 30 days to provide the
requested information.
On January 2, 2015 OWCP received a September 30, 2014 work status form from
Dr. Ellis releasing appellant to return to work with restrictions of no overhead work. Dr. Ellis
further noted that appellant was to notify his employer that he was unable to work on aircraft
maintenance when taking diazepam.
By decision dated January 2, 2015, OWCP denied appellant’s claim for wage-loss
compensation for the period May 6 to August 18, 2014. In a separate decision dated January 2,
2015, it denied appellant’s claim for wage-loss compensation for the period August 25 to
October 13, 2014. OWCP found the medical evidence of record was insufficient to support
appellant’s claim for wage-loss compensation for the periods claimed.
On February 17, 2015 OWCP granted wage-loss compensation for the period August 25
to October 13, 2014 and issued a supplemental rolls payment for the entire 105.5 hours of wage
loss requested.
On January 23, 2015 appellant requested a review of the written record by an OWCP
hearing representative.
By decision dated June 8, 2015, an OWCP hearing representative affirmed the January 2,
2015 decision denying wage-loss compensation for the period May 6 to August 18, 2014.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.5 For each period of
disability claimed, the employee has the burden of establishing that he was disabled for work as
a result of the accepted employment injury.6 Whether a particular injury causes an employee to

3

In the November 20, 2014 CA-7a forms, appellant requested 47.25 hours of wage loss for the period August 25
to September 16, 2014, and 58.25 hours of wage loss for the period September 17 to October 8, 2014. On
November 24, 2014 appellant also filed a claim for intermittent wage-loss compensation for the period May 1
to 5, 2014. As OWCP has not issued a final decision regarding the May 1 to 5, 2014 period, the Board does not
have jurisdiction to review the issue of appellant’s claim for intermittent wage loss for that period. See 20 C.F.R.
§ 501.2(c).
4

5 U.S.C. §§ 8101-8193

5

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986); Joseph M.
Whelan, 20 ECAB 55 (1968).
6

See Amelia S. Jefferson, id.; see also David H. Goss, 32 ECAB 24 (1980).

4

become disabled for work, and the duration of that disability, are medical issues that must be
proved by a preponderance of probative and reliable medical opinion evidence.7
Under FECA the term “disability” means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.8 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.9 An employee who has a physical impairment causally related to his federal
employment, but who nonetheless has the capacity to earn the wages he was receiving at the time
of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.10 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in his employment, he is entitled to compensation for any loss of wages.
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.11
ANALYSIS
OWCP initially accepted appellant’s claim for left shoulder and upper arm sprain and left
brachial plexus lesions. By decision dated January 16, 2015, it expanded the accepted conditions
to include left shoulder traumatic arthropathy.
Appellant filed claims for wage-loss
compensation for the periods May 6 to August 18 and August 25 to October 13, 2014. By
decision dated January 2, 2015, OWCP denied appellant’s wage-loss compensation claim for the
period May 6 to August 18, 2014 as it found the medical evidence of record insufficient to
establish that the claimed disability was due to the accepted conditions. By separate decision
dated January 2, 2015, it denied appellant’s wage-loss compensation claim for the period
August 25 to October 13, 2014. OWCP subsequently authorized compensation benefits for all of
the intermittent dates claimed from August 25 to October 13, 2014. On June 8, 2015 an OWCP
hearing representative affirmed the January 2, 2015 decision denying wage-loss compensation
for the period May 6 to August 18, 2014. The issue on appeal is whether appellant was disabled
due to his accepted employment conditions only for the period May 6 to August 18, 2014. The
Board finds that appellant failed to meet his burden of proof.
In support of his claim, appellant submitted various reports and disability notes from
Dr. Ellis diagnosing left shoulder sprain and acromioclavicular capsular tear and bone
7

See Edward H. Horton, 41 ECAB 301 (1989).

8

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); Conard Hightower, 54 ECAB 796
(2003); 20 C.F.R. § 10.5(f).
9

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

10

Merle J. Marceau, 53 ECAB 197 (2001).

11

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

5

contusion/arthritis. In the June 11, 2014 work status form, Dr. Ellis reported that appellant was
totally disabled for the period May 1 to 15, 2014. In letters dated August 28 and October 14,
2014, Dr. Ellis provided dates of total disability for appellant, with the relevant dates of disability
as follows: May 1 to July 9, 11, 17, 21 to 31, August 1, 4 to 8, and 13 to 15, 2014. While
Dr. Ellis provided a firm diagnosis and detailed dates of disability, he failed to provide a
rationalized medical explanation as to how appellant’s accepted left shoulder, upper arm sprain,
left brachial plexus lesions, and left shoulder traumatic arthropathy rendered him totally disabled
from working on the dates noted. None of the reports from Dr. Ellis contained any supporting
rationale explaining why appellant was disabled from work, particularly as Dr. Ellis had
previously indicated on April 8, 2014 that appellant was capable of working with restrictions and
on June 11, 2014 Dr. Ellis reported that appellant was released to return to work on
May 16, 2014. The Board has long held that medical conclusions unsupported by rationale are
of diminished probative value and insufficient to establish causal relationship.12 As there is no
rationalized medical opinion evidence contemporaneous with the periods of claimed disability,
appellant failed to meet his burden of proof to establish entitlement to total disability
compensation for the period May 6 to August 18, 2014.
The record also contains evidence from the employing establishment and Dr. Patel
regarding appellant’s claimed disability. The employing establishment noted that appellant had
been on approved medical leave under the FMLA for a three-month period intermittently from
March 12, 2014. Dr. Patel, in his March 12, 2014 certification form, noted that appellant would
have episodic flare-ups over the next three months which would render him disabled from
working. His report is not relevant to the question of disability for the accepted condition.
The employing establishment also noted that for the period July 29 to August 8, 2014
appellant had been suspended from work. Thus, appellant’s inability to work during this period
was not found to be due to his employment-related condition.
The Board finds that appellant has failed to meet his burden of proof to establish
disability for the period May 6 to August 18, 2014 due to his accepted shoulder conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish wage-loss compensation for the
period May 6 to August 18, 2014 causally related to his accepted March 25, 2014 employment
injury.

12

F.T., Docket No. 09-919 (issued December 7, 2009); Richard A. Neidert, 57 ECAB 474 (2006).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 8, 2015 is affirmed.
Issued: April 25, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

